Exhibit 10.10

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

PREPARED BY   TAXPAYER NAME AND ADDRESS: AND WHEN RECORDED MAIL TO:     GREEN
PLAINS GRAIN COMPANY, LLC DREW K. THEOPHILUS   450 REGENCY PARKWAY, SUITE 400
BAIRD HOLM LLP   OMAHA, NE 68114 1500 WOODMEN TOWER   ATTENTION: JERRY L. PETERS
1700 FARNAM STREET   OMAHA, NE 68102   GREEN PLAINS ESSEX INC. 402-344-0500  
450 REGENCY PARKWAY, SUITE 400   OMAHA, NE 68114   ATTENTION: JERRY L. PETERS  
  LEGAL DESCRIPTION: See Exhibit “B”

MORTGAGE, SECURITY AGREEMENT

FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS

(Iowa)

BY

GREEN PLAINS GRAIN COMPANY, LLC

a Delaware limited liability company

GREEN PLAINS GRAIN COMPANY TN LLC,

a Delaware limited liability company

and

GREEN PLAINS ESSEX INC., an Iowa corporation

as Mortgagor

TO AND FOR THE BENEFIT OF

METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation,

as Mortgagee

October 28, 2011



--------------------------------------------------------------------------------

THIS INSTRUMENT IS ALSO INTENDED TO BE FILED AS A UCC-1 FINANCING STATEMENT
FILED AS A FIXTURE FILING FOR PURPOSES OF ARTICLE 9 OF THE UNIFORM COMMERCIAL
CODE.

THE NAMES OF THE DEBTOR (“MORTGAGOR”) AND THE SECURED PARTY (“MORTGAGEE”), THE
MAILING ADDRESS OF THE SECURED PARTY FROM WHICH INFORMATION CONCERNING THE
SECURITY INTEREST MAY BE OBTAINED, AND THE MAILING ADDRESS OF THE DEBTOR IS
DESCRIBED IN THE MORTGAGE, AND A STATEMENT INDICATING THE TYPES, OR DESCRIBING
THE ITEMS, OF COLLATERAL, ARE AS DESCRIBED ON PAGES 1 THROUGH 4 HEREOF, IN
COMPLIANCE WITH THE REQUIREMENTS OF IOWA CODE SECTION 554.9502.

THIS MORTGAGE SECURES FUTURE ADVANCES

NOTICE: THIS MORTGAGE SECURES CREDIT IN THE AMOUNT OF $30,000,000.00. LOANS AND
ADVANCES UP TO THIS AMOUNT, TOGETHER WITH INTEREST, ARE SENIOR TO INDEBTEDNESS
TO OTHER CREDITORS UNDER SUBSEQUENTLY RECORDED OR FILED MORTGAGES AND LIENS.

MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING

AND ASSIGNMENT OF LEASES AND RENTS

Executed in counterparts to allow for simultaneous filing

This Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and
Rents (the “Mortgage”) is dated as of October 28, 2011, and is executed by GREEN
PLAINS GRAIN COMPANY, LLC, a Delaware limited liability company; GREEN PLAINS
GRAIN COMPANY TN LLC, a Delaware limited liability company; and GREEN PLAINS
ESSEX INC., an Iowa corporation (collectively, “Mortgagor”), to and for the
benefit of METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation
(“Mortgagee”).

WITNESSETH:

WHEREAS, Mortgagor has executed a Secured Promissory Note in the original
principal amount of $30,000,000.00, with a final payment due on November 1, 2021
in favor of Mortgagee (the “Note”); and

WHEREAS, Mortgagor has agreed to secure its obligations to Mortgagee hereunder
by executing this Mortgage to and in favor of Mortgagee, with POWER OF SALE in
accordance with the applicable laws of the State of Iowa, burdening the real and
personal property described below, and by granting, or causing to be granted, to
Mortgagee the other liens and security interests herein described;

NOW, THEREFORE, in order to secure the full and punctual payment and performance
of all present and future Obligations (as hereafter defined), Mortgagor has
agreed to execute and deliver this Mortgage and to grant a mortgage lien and
continuing security interest in and to the Mortgaged Property (as hereinafter
defined), all upon the following terms and conditions:

ARTICLE 1 - DEFINITIONS; MORTGAGE TO SECURE OBLIGATIONS

Section 1.1 Definitions. Capitalized terms not otherwise defined in this
Mortgage shall have the meanings set forth in the Loan Agreement. In addition to
other terms defined herein, certain defined terms are set forth in Exhibit “A”
attached hereto.

Section 1.2 Grant. In order to secure the Obligations, Mortgagor hereby
mortgages and warrants, grants, assigns, bargains, sells and conveys to
Mortgagee, its successors and assigns, with POWER OF SALE and right of entry and
possession, and does hereby grant unto Mortgagee a continuing security interest
in, (a) the real



--------------------------------------------------------------------------------

property (herein called the “Land”) described in Exhibit “B” which is attached
hereto and incorporated herein by reference for all purposes, and (i) all
improvements now or hereafter situated or to be situated on the Land (herein
together called the “Improvements”); and (ii) all right, title and interest of
Mortgagor in and to (1) all streets, roads, alleys, easements, rights-of-way,
privileges, hereditaments, appurtenances, licenses, rights of ingress and
egress, vehicle parking rights and public places, existing or proposed,
abutting, adjacent, used in connection with or pertaining to the Land or the
Improvements; (2) all of Mortgagor’s present and future estate, right, title and
interest in and to all accretion, avulsion, riparian rights, water rights,
waters, water courses, whether now owned or hereafter acquired by Mortgagor;
(3) the reversion(s), remainder(s), possession(s), claims and demands of
Mortgagor in and to the same, and the rights of Mortgagor in and to the benefits
of any conditions, covenants and restrictions now or hereafter affecting said
real property, together with all estate, right, title and interest, including,
without limitation, leasehold interests, that Mortgagor now has or may hereafter
acquire, and (4) any strips or gores between the Land and abutting or adjacent
properties (the Land, Improvements and other rights, titles and interests
referred to in this clause (a) being herein sometimes collectively called the
“Premises”); (b) all things now or hereafter affixed to or located upon or used
in connection with the Land, including, without limitation, all buildings,
structures and Improvements of every kind and description now or hereafter
erected or placed thereon, all apparatus, furnishings, furniture, fixtures,
machinery, equipment, appliances, systems, building materials and personal
property of every kind and nature whatsoever, now owned or hereafter acquired by
Mortgagor, which are or shall be attached to, or used for the operation or
maintenance of, said buildings, structures or Improvements located on the Land,
or which are or shall be located in, on or about the Land, or which, wherever
located, are used or intended to be used in or in connection with the
construction, fixturing, equipping, furnishing, use, transportation of personal
property to or from, operation or enjoyment of the Land or the Improvements
thereon, and all permits, licenses, franchises, contract rights, management
contracts or agreements, warranties, guaranties, authorities, certificates and
leasehold interests, now or hereafter owned by Mortgagor and relating to the
ownership use, operation, maintenance or enjoyment of the Land, the Improvements
thereon, and the fixtures, equipment and personal property described above; and
also including all extensions, additions, accessions, substitutions,
improvements, betterments, renewals, renovations, repairs, replacements,
products and proceeds of any of the foregoing, together with the benefit of any
deposits or payments now or hereafter made by Mortgagor or on its behalf in
connection with any of the foregoing, including all bridges, irrigation pumps,
electric motors, engines, pipes, sprinklers, center pivot systems, control
panels, accessories and accessions, and all other irrigation equipment connected
therewith now or hereafter placed or installed, together with all water and
watering rights of every kind and description, on the Land described herein; all
accessories and accessions to fully operate grain handling facilities, storage
warehouses, equipment sheds and shop buildings, including but not limited to
office equipment, scales, compressors, engines, motors, control panels,
conveyors, load-out equipment and all improvements, fixtures and appurtenances
on or related to the Land described herein; scales, office equipment, computer
equipment and software, fuel and water tanks, fuel and water metering and
pumping equipment, fire prevention equipment, pneumatic equipment, compressors,
engines, motors, control panels, conveyors, baling equipment, load-out equipment
on or related to the Land described herein; provided, however, that expressly
excluded from the security interest hereby created are all vehicles and rolling
stock owned by Mortgagor, all personal property and equipment not owned by
Mortgagor (including, but not limited to, leased property) located on the Land
(collectively, the “Excluded Collateral”); and all of such things, other than
the Excluded Collateral, whether now hereafter placed thereon or used in
connection therewith or whether now owned or hereafter acquired by Mortgagor, or
used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use or installation in or on the Land or the Improvements,
and all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the “Accessories”); (c) all of (i) Mortgagor’s rights, but
not liability for any breach by Mortgagor, under all insurance policies and
other contracts and general intangibles (including but not limited to
trademarks, trade names and symbols) related to the Premises or the Accessories
or the operation thereof; (ii) deposits (including but not limited to
Mortgagor’s rights in tenants’ security deposits, deposits with respect to
utility services to the Premises, and any deposits or reserves hereunder or
under any other Credit Document for taxes, insurance or otherwise), money,
accounts, instruments, documents, notes and chattel paper arising from or by
virtue of any transactions related to the Premises or the Accessories;
(iii) permits, licenses, franchises, certificates, development rights,
commitments and rights for utilities, and other rights and privileges obtained
in connection with the Premises or the Accessories; (iv) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (v) oil, gas and
other hydrocarbons and other minerals produced from or allocated to the Land and
all products processed or obtained therefrom and the proceeds thereof; and
(vi) engineering, accounting, title, legal, and other technical or business data
concerning the Mortgaged Property (as

 

2



--------------------------------------------------------------------------------

defined below) which are in the possession of Mortgagor or in which Mortgagor
can otherwise grant a security interest; and (d) all (i) proceeds of or arising
from the properties, rights, titles and interests referred to above in this
Section 1.2, including but not limited to proceeds of any sale, lease or other
disposition thereof, proceeds of each policy of insurance relating thereto
(including premium refunds and including the right to receive proceeds
attributable to the insurance loss of the Premises), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by eminent domain or transfer in
lieu thereof for public or quasi-public use under any law, and proceeds arising
out of any damage thereto; and (ii) other interests of every kind and character
which Mortgagor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in this Section 1.2
and all property used or useful in connection therewith, including but not
limited to rights of ingress and egress and remainders, reversions and
reversionary rights or interests; and if the estate of Mortgagor in any of the
property referred to above in this Section 1.2 is a leasehold estate, the lien
and security interest created hereby shall encumber and extend to all other or
additional title, estates, interests or rights which are now owned or may
hereafter be acquired by Mortgagor in or to the property demised under the lease
creating the leasehold estate. All of the foregoing real and personal property
and intangible rights covered by and subject to this Mortgage are herein
collectively referred to as the “Mortgaged Property”.

Section 1.3 Security Interest. Mortgagor hereby grants to Mortgagee a security
interest in all of the Mortgaged Property which constitutes personal property
subject to Article 9 of the Uniform Commercial Code or fixtures as defined
therein (herein sometimes collectively called the “Collateral”). In addition to
its rights hereunder or otherwise, Mortgagee shall have all of the rights of a
secured party under Article 9 of the Uniform Commercial Code in force in any
state to the extent the same is applicable law.

Section 1.4 Purpose. This Mortgage and the Obligations are executed and incurred
for business or agricultural purposes and not for personal, household or family
purposes.

Section 1.5 Future Advances and Expenses. This Mortgage also secures the
repayment of all advances that Mortgagee may extend to Mortgagor under the Loan
Agreement and the other Credit Documents. In addition this Mortgage secures the
repayment of all amounts expended by Mortgagee to perform Mortgagor’s covenants
under this Mortgage or maintain, preserve, or dispose of the Mortgaged Property,
together with interest thereon from date of expenditure until repaid.

Section 1.6 Advances. This Mortgage is subject to the terms of the Loan
Agreement, which is a loan agreement between Mortgagor and Mortgagee. Mortgagor
acknowledges that in the event the Loan will be used for the purchase of the
Mortgaged Property, Mortgagee may impose any reasonable restrictions or
conditions in order to insure that this Mortgage remains senior in priority to
all other liens and encumbrances, including, but not limited to mechanics’ and
materialmen’s liens. The Loan represented by the Credit Documents matures on the
dates indicated in the recitals above. The Note and Loan Agreement requires
Mortgagor to make payments to Mortgagee on the terms provided therein.

ARTICLE 2 - REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Mortgagor represents, warrants, and covenants as follows:

(a) Payment and Performance. Mortgagor will make due and punctual payment of the
Obligations. Mortgagor will timely and properly perform and comply with all of
the covenants, agreements, and conditions imposed upon it by this Mortgage and
the other Credit Documents and will not permit a default to occur hereunder or
thereunder. Time shall be of the essence in this Mortgage.

(b) Title and Permitted Encumbrances. Mortgagor has, in Mortgagor’s own right,
and Mortgagor covenants to maintain, good, valid and merchantable title to the
Mortgaged Property, free and clear of all liens, charges, claims, security
interests, and encumbrances except for Permitted Encumbrances. Mortgagor, and
Mortgagor’s successors and assigns, will warrant and forever defend title to the
Mortgaged Property, subject as aforesaid, to Mortgagee against the claims and
demands of all persons claiming or to claim the same or any part thereof.
Mortgagor will punctually pay, perform, observe and keep all covenants,
obligations and conditions in or pursuant to any Permitted Encumbrance and will
not modify or permit modification of any Permitted Encumbrance without the prior
written consent of Mortgagee. Inclusion of any matter as a Permitted Encumbrance
does not

 

3



--------------------------------------------------------------------------------

constitute approval or waiver by Mortgagee of any existing or future violation
or other breach thereof by Mortgagor, with respect to the Mortgaged Property or
otherwise. No part of the Mortgaged Property constitutes all or any part of the
homestead of Mortgagor. If any right or interest of Mortgagee in the Mortgaged
Property or any part thereof shall be endangered or questioned or shall be
attacked directly or indirectly, Mortgagee (whether or not named as a party to
legal proceedings with respect thereto) is hereby authorized and empowered to
take such steps as in its discretion may be proper for the defense of any such
legal proceedings or the protection of such right or interest of Mortgagee,
including but not limited to the employment of independent counsel, the
prosecution or defense of litigation, and the compromise or discharge of adverse
claims. All expenditures so made of every kind and character shall be an
Obligation (which Obligation Mortgagor hereby promises to pay on demand of
Mortgagee) owing by Mortgagor to Mortgagee, and Mortgagee shall be subrogated to
all rights of the person receiving such payment.

(c) Taxes and Other Impositions. Mortgagor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Mortgaged Property or the ownership, use, occupancy or enjoyment
of any portion thereof, or any utility service thereto, as the same become due
and payable, including but not limited to ad valorem taxes assessed against the
Mortgaged Property or any part thereof, and shall deliver promptly to Mortgagee
such evidence of the payment thereof as Mortgagee may require. Notwithstanding
the foregoing, Mortgagor shall have the right to contest any such charges and
any such contest shall not be considered a default under this Mortgage or any
other Credit Documents, provided Mortgagor either provides a bond for the
disputed matters in accordance with applicable law or establishes appropriate
reserves for such matters.

(d) Insurance. Mortgagor, at its sole cost and expense, shall at all times,
unless otherwise indicated, provide, maintain and keep in force:

(1) property insurance covering the Improvements, the Premises and Collateral
against loss or damage from such causes of loss as are embraced by insurance
policies of the type known as “Special Form/Open Perils/Special Perils” property
insurance, including, without limitation, boiler coverage, and business
interruption coverage, on a replacement cost basis with an Agreed Value
Endorsement waiving coinsurance, all in an amount not less than the then full
replacement cost of the Improvements and personal property constituting a part
of the Mortgaged Property, without deduction for physical depreciation thereof;

(2) comprehensive general liability insurance insuring against claims for
personal injury (including, without limitation, bodily injury or death),
property damage liability and such other loss or damage from such causes of loss
as are embraced by insurance policies of the type known as “Comprehensive
General Liability” insurance, with a combined single limit of $1,000,000 per
occurrence. Such insurance coverage shall be issued and maintained on an
“occurrence” basis;

(3) flood insurance in an amount equal to the lesser of 100% of the full
replacement cost of the Improvements, or the maximum amount of insurance
obtainable; provided, however, that such insurance shall be required only when
all or any portion of the Land is located within a 100-year flood plain or area
designated as subject to flood by the Federal Emergency Management Agency or any
other governmental agency, or when required by any federal, state or local law,
statute, regulation or ordinance;

(4) In the event of the construction of any Improvements on the Mortgaged
Property, builder’s risk insurance insuring against loss or damage from such
causes of loss as are embraced by insurance policies of the type now known as
“Builder’s Risks” property insurance (written on an “all risks” or “open perils”
basis), including, without limitation, fire and extended coverage, and collapse
of the Improvements (or any portion thereof) to agreed limits, all in form and
substance acceptable to Mortgagee and (i) as to Improvements being or to be
constructed with the proceeds of the Loan, in an amount not less than the
completed value on a non-reporting form of the Improvements being constructed,
(ii) as to property then subject to restoration pursuant to Section 2.1(h) or
any restoration accomplished in connection with a condemnation, in an amount not
less than the full replacement cost of such property, and (iii) as to any
additional property then being constructed, in an amount not less than the
completed value, on a non-reporting form, of the additional improvements then
being constructed; provided, however, that such insurance shall be required only
during the construction of the Improvements being financed hereby, and any
period of restoration or any restoration accomplished in connection with a
condemnation, or any subsequent period of construction of any additional
Improvements; and

 

4



--------------------------------------------------------------------------------

(5) Such other insurance and in such amounts, as may, from time to time, be
reasonably required by Mortgagee against other insurable hazards or risks,
including, but not limited to, environmental impairment liability coverage,
nuclear reaction or radioactive contamination coverage and/or earthquake
coverage, which hazards or risks at the time are commonly insured against, and
provided such insurance is generally available, for property similarly situated,
due regard being given to the height and type of building, its construction, use
and occupancy.

Except as herein expressly provided otherwise, all policies of insurance
required under this Section 2.1(d) shall be issued by companies, and be in form,
amount, and content and have an expiration date, approved by Mortgagee and as to
the policies of insurance required under subparagraph (1) of this
Section 2.1(d), shall contain a Standard Non Contributory Mortgagee Clause or
Lender’s Loss Payable Endorsement, or equivalents thereof, in form, scope and
substance satisfactory to Mortgagee, in favor of Mortgagee, and as to policies
of insurance required under subparagraph (1) of this Section 2.1(d), shall
provide that the proceeds thereof (“Insurance Proceeds”) shall be payable to
Mortgagee. Mortgagee shall be furnished a certificate of each policy required
hereunder, which policy shall provide that the issuing company shall endeavor to
notify Mortgagee in writing at least thirty (30) days’ prior to cancellation or
modification of the policy. If requested by Mortgagee, Mortgagor shall also
furnish to Mortgagee a copy of each such policy. At least thirty (30) days prior
to expiration of any policy required hereunder, Mortgagor shall furnish
Mortgagee appropriate proof of issuance of a policy continuing in force the
insurance covered by the policy so expiring. Mortgagor shall furnish Mortgagee
receipts for the payment of premiums on such insurance policies or other
evidence of such payment reasonably satisfactory to Mortgagee in the event that
such premiums have not been paid to Mortgagee pursuant to the terms of this
Mortgage. In the event that Mortgagor does not deposit with Mortgagee a new
policy of insurance with evidence of payment of premiums thereon at least thirty
(30) days prior to the expiration of any policy, then Mortgagee may, but shall
not be obligated to, procure such insurance and pay the premiums therefor and
any money paid by Mortgagee for such premiums shall be reimbursed to Mortgagee
in accordance with the terms of this Mortgage.

In the event of the foreclosure of this Mortgage or other transfer of the title
to the Mortgaged Property in extinguishment, in whole or in part, of the
Obligations, all right, title and interest of Mortgagor in and to any insurance
policy, or premiums paid in connection with such policy or payments in
satisfaction of claims or any other rights thereunder then in force, shall pass
to the purchaser or grantee. Nothing contained herein shall prevent accrual of
interest as provided in the Note on any portion of the Obligations to which the
Insurance Proceeds are to be applied until such time as the Insurance Proceeds
are actually received by Mortgagee and applied by Mortgagee to reduce the
Obligations secured by this Mortgage. All of such insurance shall be subject to
such deductibles as are approved by Mortgagee.

(e) Reserve for Insurance, Taxes and Assessments. [Intentionally omitted].

(f) Eminent Domain and Condemnation. Mortgagor shall notify Mortgagee
immediately of any threatened or pending proceeding for eminent domain or
condemnation affecting the Mortgaged Property or arising out of damage to the
Mortgaged Property, and Mortgagor shall, at Mortgagor’s expense, diligently
prosecute any such proceedings. Mortgagee shall have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. Mortgagee shall be entitled to receive all sums which
may be awarded or become payable to Mortgagor for the condemnation of the
Mortgaged Property, or any part thereof, for public or quasi-public use, or by
virtue of private sale in lieu thereof, and any sums which may be awarded or
become payable to Mortgagor for injury or damage to the Mortgaged Property.
Mortgagor shall, promptly upon request of Mortgagee, execute such additional
assignments and other documents as may be necessary from time to time to permit
such participation and to enable Mortgagee to collect and receipt for any such
sums. All such sums are hereby assigned to Mortgagee, and shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys’ fees, at Mortgagee’s option be (1) released to Mortgagor, or
(2) applied (upon compliance with such terms and conditions as may be required
by Mortgagee) to repair or restoration of the Mortgaged Property so affected, or
(3) applied to the payment of the Obligations in such order and manner as
Mortgagee, in its sole discretion, may elect whether or not due. In any event
the unpaid portion of the Obligations shall remain in full force and effect and
the payment thereof shall not be excused. Mortgagee shall not be, under any
circumstances, liable or responsible for failure to collect or to exercise
diligence in the collection of any such sum or for failure to see to the proper
application of any amount paid over to Mortgagor. Mortgagee is hereby
authorized, in the name of Mortgagor, to execute and deliver valid acquittance
for, and to appeal from, any such award, judgment

 

5



--------------------------------------------------------------------------------

or decree. All costs and expenses (including but not limited to attorneys’ fees)
incurred by Mortgagee in connection with any condemnation shall be an Obligation
owing by Mortgagor (which Mortgagor hereby promises to pay on demand of
Mortgagee) to Mortgagee pursuant to this Mortgage.

(g) Compliance with Legal Requirements. The Mortgaged Property and the use,
operation and maintenance thereof and all activities thereon comply in all
material respects with all applicable Legal Requirements (defined below). The
Mortgaged Property is not dependent on any other property or premises or any
interest therein other than the Mortgaged Property to fulfill any requirement of
any Legal Requirement. No part of the Mortgaged Property constitutes a
nonconforming use under any zoning law or similar law or ordinance. Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health and operating permits from the governmental authorities having
jurisdiction over the Mortgaged Property, except where the failure to have such
permit would not have a material adverse effect on the Mortgaged Property or
Mortgagor’s ability to pay the Obligations. If Mortgagor receives a notice or
claim from any person that the Mortgaged Property, or any use, activity,
operation or maintenance thereof or thereon, is not in compliance with any Legal
Requirement, Mortgagor will promptly furnish a copy of such notice or claim to
Mortgagee. Mortgagor has received no notice and has no knowledge of any such
noncompliance. As used in this Mortgage: (i) the term “Legal Requirement” means
any Law (defined below), agreement, covenant, restriction, easement, or
condition (including, without limitation of the foregoing, any condition or
requirement imposed by any federal, state, or local governmental body, or
insurance or surety company), as any of the same now exists or may be changed or
amended or come into effect in the future; and (ii) the term “Law” means any
federal, state or local law, statute, ordinance, code, rule, regulation,
license, permit, authorization, decision, order, injunction or decree, domestic
or foreign.

(h) Maintenance; Repair and Restoration. Mortgagor will keep the Mortgaged
Property in good order, repair, operation condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Mortgaged Property to be misused,
abused or wasted or to deteriorate. Mortgagor will not, without the prior
written consent of Mortgagee, (i) remove from the Mortgaged Property any
fixtures or personal property covered by this Mortgage except such as is
replaced by Mortgagor by an article of equal suitability and value, owned by
Mortgagor, free and clear of any lien or security interest (except that created
by this Mortgage), or (ii) make any structural alteration to the Mortgaged
Property or any other alteration thereto which impairs the value thereof.
Mortgagor may remove items from the Mortgaged Property without the consent of
Mortgagee which are worn out, undesirable, obsolete, disused or unnecessary for
use in the operation of the Mortgaged Property and which are not of material
value relative to the value of the Mortgaged Property. If any act or occurrence
of any kind or nature (including any condemnation or any casualty for which
insurance was not obtained or obtainable) shall result in damage to or loss or
destruction of the Mortgaged Property, Mortgagor shall give prompt notice
thereof to Mortgagee and Mortgagor shall promptly, at Mortgagor’s sole cost and
expense and regardless of whether insurance or condemnation proceeds (if any)
shall be available or sufficient for the purpose, commence and continue
diligently to completion to restore, repair, replace and rebuild the Mortgaged
Property as nearly as possible to its value, condition and character immediately
prior to the damage, loss or destruction.

(i) No Other Liens. Mortgagor will not, without the prior written consent of
Mortgagee, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain, any
mortgage, voluntary or involuntary lien, whether statutory or contractual,
security interest, encumbrance or charge, or conditional sale or other title
retention document, against or covering the Mortgaged Property, or any part
thereof, other than the Permitted Encumbrances, regardless of whether the same
are expressly or otherwise subordinate to the lien or security interest created
in this Mortgage, and should any of the foregoing become attached hereafter in
any manner to any part of the Mortgaged Property without the prior written
consent of the Mortgagee, Mortgagor will cause the same to be promptly
discharged and released. Mortgagor will own all parts of the Mortgaged Property
and, except as permitted in the Loan Agreement, will not acquire any fixtures,
equipment or other property forming a part of the Mortgaged Property pursuant to
a lease, license, security agreement or similar agreement, where by any party
has or may obtain the right to repossess or remove same, without the prior
written consent of Mortgagee.

(j) Operation of Mortgaged Property. Mortgagor will operate the Mortgaged
Property in a good and workmanlike manner and will pay all fees or charges of
any kind in connection therewith. Mortgagor will keep the Mortgaged Property
occupied so as not to impair the insurance carried thereon. Mortgagor will not
use or occupy

 

6



--------------------------------------------------------------------------------

or conduct any activity on, or allow the use or occupancy of or the conduct of
any activity on, the Mortgaged Property in any manner which makes void, voidable
or cancelable, or increases the premium of, any insurance then in force with
respect thereto. Mortgagor will not initiate or permit any zoning
reclassification of the Mortgaged Property or seek any variance under existing
zoning ordinances applicable to the Mortgaged Property or use or permit the use
of the Mortgaged Property in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or any other
Legal Requirement. Except to the extent permitted by the Credit Documents and
except for Permitted Encumbrances, Mortgagor will not impose any easement,
restrictive covenant or encumbrance upon the Mortgaged Property, execute or file
any subdivision plat or condominium declaration affecting the Mortgaged Property
or consent to the annexation of the Mortgaged Property to any municipality,
without the prior written consent of Mortgagee. Mortgagor will not do or suffer
to be done any act whereby the value of any part of the Mortgaged Property may
be lessened in any material respect. Mortgagor will preserve, protect, renew,
extend and retain all material rights and privileges granted for or applicable
to the Mortgaged Property. There shall be no extraction, removal or production
of any sand and gravel from the surface or subsurface of the Land regardless of
the depth thereof or the method of mining or extraction thereof without the
prior written consent of Mortgagee. Mortgagor will cause all debts and
liabilities of any character (including without limitation all debts and
liabilities for labor, material and equipment and all debts and charges for
utilities servicing the Mortgaged Property) incurred in the construction,
maintenance, operation and development of the Mortgaged Property to be promptly
paid.

(k) Status of Mortgagor; Suits and Claims; Credit Documents. If Mortgagor is a
corporation, partnership, or other legal entity, Mortgagor is and will continue
to be (i) duly organized, validly existing and in good standing under the laws
of its state of organization, (ii) authorized to do business in, and in good
standing in, each state in which the Mortgaged Property is located, and
(iii) possessed of all requisite power and authority to carry on its business
and to own and operate the Mortgaged Property. Each Credit Document executed by
Mortgagor has been duly authorized, executed and delivered by Mortgagor, and the
obligations thereunder and the performance thereof by Mortgagor in accordance
with their terms are and will continue to be within Mortgagor’s power and
authority (without the necessity of joinder or consent of any other person), are
not and will not be in contravention of any Legal Requirement to which Mortgagor
or the Mortgaged Property is subject, and do not and will not result in the
creation of any encumbrance against any assets or properties of Mortgagor, or
any other person liable, directly or indirectly, for any on the Obligations,
except Permitted Encumbrances or as otherwise expressly contemplated by the
Credit Documents. There is no suit, action claim, investigation, inquiry,
proceeding or demand pending (or, to Mortgagor’s knowledge, threatened) which
affects the Mortgaged Property (including, without limitation, any which
challenges or otherwise pertains to Mortgagor’s title to the Mortgaged Properly)
or the validity, enforceability or priority of any of the Credit Documents.
There is no judicial or administrative action, suit or proceeding pending (or,
to Mortgagor’s knowledge, threatened) against Mortgagor, or against any other
person liable directly or indirectly for the Obligations, except as disclosed in
writing to Mortgagee. The Credit Documents constitute legal, valid and binding
obligations of Mortgagor (and of each guarantor, if any) enforceable in
accordance with their terms, except as the enforceability thereof may be limited
by Debtor Relief Laws (hereinafter defined) and except as the availability of
certain remedies may be limited by general principles of equity. Mortgagor will
not cause or permit any change to be made in its name, identity, state of
organization, taxpayer identification number or corporate or partnership
structure, unless Mortgagor shall have notified Mortgagee of such change prior
to the effective date of such change, and shall have first taken all action
required by Mortgagee for the purpose of further perfecting or protecting the
lien and security interest of Mortgagee in the Mortgaged Property. Mortgagor’s
principal place of business and chief executive office, and the place where
Mortgagor keeps its books and records concerning the Mortgaged Property has been
and will continue to be (unless Mortgagor notifies Mortgagee of any change in
writing prior to the date of such change) the address of Mortgagor set forth in
Section 6.26 below.

(l) Environmental Matters. Mortgagor will defend, indemnify and hold Mortgagee
and its directors, officers, agents and employees harmless from and against all
claims, demands, causes of action, liabilities, losses, costs and expenses
(including, without limitations, costs of suit, reasonable attorneys’ fees and
fees of expert witnesses) arising from or in connection with (i) the presence
in, on or under or the removal from the Mortgaged Property of any hazardous
substances or solid wastes (as hereafter defined), or any releases or discharges
of any hazardous substances or solid wastes on, under or from such property,
(ii) any activity carried on or undertaken on or off the Mortgaged Property,
whether prior to or during the term of this Mortgage, and whether by Mortgagor
or any predecessor in title or any officers, employees, agents, contractors or
subcontractors of Mortgagor or any predecessor in title, or any third persons at
any time occupying or present on the Mortgaged Property, in connection

 

7



--------------------------------------------------------------------------------

with the handling, use, generation, manufacture, treatment, removal, storage,
decontamination, clean-up, transport or disposal of any hazardous substances or
solid wastes at any time located or present on or under the Mortgaged Property,
or (iii) any breach of any environmental representation, warranty or covenant
under the terms of this Mortgage. The foregoing indemnity and hold harmless
shall not apply to any such event (i) occurring after foreclosure by Mortgagee
or a deed in lieu of foreclosure in favor of Mortgagee and (ii) caused by
Mortgagee or any owner subsequent to Mortgagor. The foregoing indemnity shall
further apply to any residual contaminations on or under the Mortgaged Property,
or affecting any natural resources, and to any contamination of the Mortgaged
Property or natural resources arising in connection with the generation, use,
handling, storage, transport or disposal of any such hazardous substances or
solid wastes, and irrespective of whether any of such activities were or will be
undertaken in accordance with applicable laws, regulations, codes and
ordinances. The terms “hazardous substance” and “release” as used in this
Mortgage shall have the meanings specified in the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986 (as amended, “CERCLA”), and the terms
“solid waste” and “disposal” (or “disposed”) shall have the meanings specified
in the Resource Conservation and Recovery Act of 1976, as amended by the Used
Oil Recycling Act of 1980, the Solid Waste Disposal Act Amendments of 1980, and
the Hazardous and Solid Waste Amendments of 1984 (as amended, “RCRA”) and shall
also include those substances regulated under any statutes or regulations
adopted or promulgated by the State of Nebraska or the State of Iowa or any
agency or political subdivision thereof, including any statutes, ordinances,
rules or regulations regulating or pertaining to hazardous substances or the
protection of the environment; provided, in the event that the laws of the State
of Nebraska or Iowa establish a meaning for “hazardous substance”, “release”,
“solid waste” or “disposal” which is broader than that specified in either
CERCLA or RCRA, such broader meaning shall apply. Without prejudice to the
survival of any other agreements of Mortgagor hereunder, the provisions of this
Section shall survive the final payment of all Obligations and the termination
of this Mortgage and shall continue thereafter in full force and effect.

(m) Further Assurances. Mortgagor will, promptly on request of Mortgagee,
(i) correct any defect, error or omission which may be discovered in the
contents, execution or acknowledgment of this Mortgage or any other Credit
Document; (ii) execute, acknowledge, deliver, procure and record and/or file
such further documents (including, without limitation, further mortgages,
security agreements, financing statements, continuation statements, and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to carry out more effectively the purposes of this Mortgage
and the other Credit Documents, to more fully identify and subject to the liens
and security interests hereof in any property intended to be covered hereby
(including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Mortgaged Property) or as
deemed advisable by Mortgagee to protect the lien or the security interest
hereunder against the rights or interests of third persons; and (iii) provide
such certificates, documents, reports, information, affidavits and other
instruments and do such further acts as may be necessary, desirable or proper in
the reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the Obligations, Mortgagor or the
Mortgaged Property. Mortgagor shall pay all costs connected with any of the
foregoing, which shall be an Obligation owing by Mortgagor (which Mortgagor
hereby promises to pay on demand of Mortgagee) to Mortgagee pursuant to this
Mortgage.

(n) Fees and Expenses. Without limitation of any other provision of this
Mortgage or of any other Credit Document and to the extent not otherwise
prohibited by applicable law, Mortgagor will pay, and will reimburse to
Mortgagee on demand to the extent paid by Mortgagee and reasonably required by
Mortgagee: (i) all reasonable appraisal fees, filing and recording fees, taxes,
brokerage fees and commissions, abstract fees, title search or examination fees,
title policy and endorsement premiums and fees, Uniform Commercial Code search
fees, escrow fees, reasonable attorneys’ fees, architect fees, construction
consultant fees, environmental inspection fees, survey fees, and all other
out-of-pocket costs and expenses of every character incurred by Mortgagor or
Mortgagee in connection with the preparation of the Credit Documents, the
evaluation, closing and funding of the Loan, and any and all amendments and
supplements to this Mortgage or any other Credit Documents or any approval,
consent, waiver, release or other matter requested or required hereunder or
thereunder, or otherwise attributable or chargeable to Mortgagor as owner of the
Mortgaged Property; and (ii) all reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, incurred or expended in connection with
the exercise of any right or remedy, or the enforcement of any obligation of
Mortgagor hereunder or under any other Credit Document.

 

8



--------------------------------------------------------------------------------

(o) Books and Records, Inspection. Mortgagor will keep, and will allow Mortgagee
at reasonable times to inspect, complete and accurate books and records with
regard to the Mortgaged Property. All books and records relating to the
Mortgaged Property shall at all times be located at Mortgagor’s address set
forth in Section 6.26 or such other location agreeable to Mortgagee. Mortgagor
shall be permitted to inspect the Mortgaged Property, from time to time, upon
reasonable prior notice to Mortgagee.

(p) Taxes on this Mortgage. In the event of the enactment after this date of any
law of any governmental entity applicable to Mortgagee, any promissory note
given in connection therewith, the Mortgaged Property or this Mortgage deducting
from the value of property for the purpose of taxation any lien or security
interest thereon, or imposing upon Mortgagee the payment of the whole or any
part of the taxes or assessments or charges or liens herein required to be paid
by Mortgagor, or changing in any way the laws relating to the taxation of
mortgages or security agreements or debts secured by mortgages or security
agreements or the interest of the Mortgagee or secured party in the property
covered thereby, or the manner of collection of such taxes, so as to affect this
Mortgage, the Obligations or Mortgagee, then, and in any such event, Mortgagor,
upon demand by Mortgagee, shall pay such taxes, assessments, charges or liens,
or reimburse Mortgagee therefor, provided, however, that if in the opinion of
counsel for Mortgagee (i) it might be unlawful to require Mortgagor to make such
payment or (ii) the making of such payment might result in the imposition of
interest beyond the maximum amount permitted by law, then and in such event,
Mortgagee may elect, by notice in writing given to Mortgagor, to declare all of
the Obligations to be and become due and payable sixty (60) days from the giving
of such notice.

(q) Statement Concerning this Mortgage. Mortgagor shall at any time and from
time to time furnish within seven (7) business days of request by Mortgagee a
written statement in such form as may be required by Mortgagee stating that
(i) this Mortgage and the other Credit Documents are valid and binding
obligations of Mortgagor, enforceable against Mortgagor in accordance with their
terms; (ii) the unpaid principal balance of the Obligations; (iii) the date to
which interest on the Obligations is paid; (iv) that this Mortgage and the other
Credit Documents have not been released, subordinated or modified; and (v) that
there are no offsets or defenses against the enforcement of this Mortgage or any
other Credit Document. If any of the foregoing statements are untrue, Mortgagor
shall, alternatively, specify the reasons therefor.

(r) Authorization to File Financing Statements. Mortgagee authorizes Mortgagor
to file such financing statements as Mortgagor deems necessary to perfect its
security interest in the Collateral or to otherwise prevent its security
interest therein from becoming unperfected and to amend or continue such
financing statements. Mortgagee agrees to pay the costs and expenses incurred by
Mortgagee in making such filings.

Section 2.2 Performance by Mortgagee on Mortgagor’s Behalf. Mortgagor agrees
that, if Mortgagor fails to perform any act or to take any action which under
any Credit Document Mortgagor is required to perform or take, or to pay any
money which under any Credit Document Mortgagor is required to pay, and whether
or not the failure then constitutes a default hereunder or thereunder, and
whether or not there has occurred any default or defaults hereunder or the
Obligations has been accelerated, Mortgagee, in Mortgagor’s name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee and any money so paid by Mortgagee shall be an Obligation owing by
Mortgagor to Mortgagee (which obligation Mortgagor hereby promises to pay on
demand of Mortgagee), and Mortgagee, upon making such payment, shall be
subrogated to all of the rights of the person, entity or body politic receiving
such payment. Mortgagee and its designees shall have the right, upon reasonable
prior written notice to Mortgagor (no notice being required in the event of an
emergency), to enter upon the Mortgaged Property at any time and from time to
time for any such purposes. No such payment or performance by Mortgagee shall
waive or cure any default or waive any right, remedy or recourse of Mortgagee.
Any such payment may be made by Mortgagee in reliance on any statement, invoice
or claim without inquiry into the validity or accuracy thereof. Each amount due
and owing by Mortgagor to Mortgagee pursuant to this Mortgage shall bear
interest, from the date such amount becomes due until paid, at the Default Rate,
which interest shall be payable to Mortgagee on demand; and an such amounts,
together with such interest thereon, shall automatically and without notice be a
part of the Obligations. The amount and nature of any expense by Mortgagee
hereunder and the time which paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee’s officers or agents.

Section 2.3 Absence of Obligations of Mortgagee with Respect to Mortgaged
Property. Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of

 

9



--------------------------------------------------------------------------------

“Mortgaged Property” and/or the provisions of Article 3 hereof, (i) to the
extent permitted by applicable law, the Mortgaged Property is composed of
Mortgagor’s rights, title and interests therein but not Mortgagor’s obligations,
duties or liabilities pertaining thereto, (ii) Mortgagee neither assumes nor
shall have any obligations, duties or liabilities in connection with any portion
of the items described in the definition of “Mortgaged Property” herein, either
prior to or after obtaining title to such Mortgaged Property, whether by
foreclosure sale, the granting of deed in lieu of foreclosure or otherwise, and
(iii) Mortgagee may, at any time prior to or after the acquisition of title to
any portion of the Mortgaged Property as above described, advise any party in
writing as to the extent of Mortgagee’s interest therein and/or expressly
disaffirm in writing any rights, interests, obligations, duties and/or
liabilities with respect to such Mortgaged Property or matters related thereto.
Without limiting the generality of the foregoing, it is understood and agreed
that Mortgagee shall have no obligations, duties or liabilities prior to or
after acquisition of title to any portion of the Mortgaged Property, as lessee
under any lease or purchaser or seller under any contract or option unless
Mortgagee elects otherwise by written notification.

ARTICLE 3 - ASSIGNMENT OF LEASES AND RENTS

Section 3.1 Assignment. As additional security for the Obligations, Mortgagor
hereby absolutely, presently and unconditionally grants, assigns, transfers and
pledges to Mortgagee all Rents (hereinafter defined) and all of Mortgagor’s
rights in and under all Leases (hereinafter defined). Mortgagor shall have a
revocable license (the “License”) to collect the Rents, subject to the
provisions of Section 3.2 herein, until an event of default occurs under the
Loan. Upon the occurrence of a default hereunder, Mortgagee shall have the
right, power and privilege (but shall be under no duty) to terminate the
License, demand possession of the Rents, which demand shall to the fullest
extent permitted by applicable law be sufficient action by Mortgagee to entitle
Mortgagee to immediate and direct payment of the Rents (including delivery to
Mortgagee of Rents collected for the period in which the demand occurs and for
any subsequent period), for application as provided in this Mortgage, all
without the necessity of any further action by Mortgagee, including, without
limitation, any action to foreclose the lien of this Mortgage or to obtain
possession of the Land, Improvements or any other portion of the Mortgaged
Property. Mortgagor hereby authorizes and directs the tenants under the Leases
to pay Rents to Mortgagee upon written demand by Mortgagee, without further
consent of Mortgagor, without any obligation to determine whether a default has
in fact occurred and regardless of whether Mortgagee has taken possession of any
portion of the Mortgaged Property, and the tenants may rely upon any written
statement delivered by Mortgagee to the tenants. Any such payment to Mortgagee
shall constitute payment to Mortgagor under the Leases, and Mortgagor hereby
appoints Mortgagee as Mortgagor’s lawful attorney-in-fact for giving, and
Mortgagee is hereby empowered to give, acquittance to any tenants for such
payments to Mortgagee after a default. As used herein: (i) “Lease” means each
existing or future lease, sublease (to the extent of Mortgagor’s rights
thereunder) or other agreement under the terms of which any person has or
acquires any right to occupy or use the Mortgaged Property, or any part thereof,
or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and
(ii) “Rents” means all of the rents, revenue, income, profits and proceeds
derived and to be derived from the Mortgaged Property or arising from the use of
enjoyment of any portion thereof or from any Lease, including but not limited to
liquidated damages following default under any such Lease, all proceeds payable
under any policy of insurance covering loss of rents resulting from
untenantability caused by damage to any part of the Mortgaged Property, all of
Mortgagor’s rights to recover monetary amounts from any tenant in bankruptcy
including, without limitation, rights of recovery for use and occupancy and
damage claims arising out of Lease defaults, including, rejections, under any
applicable Debtor Relief Law (as hereinafter defined), together with any sums of
money that may now or at any time hereafter be or become due and payable to
Mortgagor by virtue of any and all royalties, overriding royalties, bonuses,
delay rentals and any other amount of any kind or character arising under any
and all present and all future oil, gas, mineral and mining leases covering the
Mortgaged Property or any part thereof, and all proceeds and other amounts paid
or owing to Mortgagor under or pursuant to any and all contracts all bonds
relating to the construction or renovation of the Mortgaged Property.

Section 3.2 Covenants, Representations and Warranties Concerning Leases and
Rents. Mortgagor covenants, represents and warrants that: (i) Mortgagor has good
title to, and is the owner of the entire lessor’s interest in, the Leases and
Rents (if any) hereby assigned and has the authority to assign them; (ii) all
Leases (if any) are valid and enforceable, and in full force and effect, and are
unmodified except as stated therein; (iii) unless otherwise stated in a
Permitted Encumbrance, no Rents or Leases have been or will be assigned,
mortgaged, pledged or otherwise encumbered and no other person has or will
acquire any right, title or interest in such Rents or Leases; (iv) no Rents have
been waived, released, discounted, set off or compromised in any material
respect; (v)

 

10



--------------------------------------------------------------------------------

except as stated in the Leases, Mortgagor has not received any material amount
of funds or deposits from any tenant for which credit has not already been made
on account of accrued Rents; (vi) Mortgagor shall perform all of its obligations
under the Leases and enforce the tenants’ obligations under the Leases to the
extent enforcement is prudent under the circumstances; (vii) Mortgagor will not
without the prior written consent of Mortgagee, which consent shall not be
unreasonably withheld, conditioned or delayed, enter into any Lease after the
date hereof, or, in any material respect, waive, release, discount, set off,
compromise, reduce or defer any Rent, receive or collect Rents more than one
(1) year in advance, grant any rent-free period to any tenant, reduce any Lease
term or waive, release or otherwise modify any other material obligation under
any Lease, renew or extend any Lease except in accordance with a right of the
tenant thereto in such Lease, approve or consent to an assignment of a Lease or
a subletting of any part of the premises covered by a Lease, or settle or
compromise any claim against a tenant under a Lease in bankruptcy or otherwise
(if Mortgagee so requests, Mortgagor shall cause the tenant under any Lease
consented to by Mortgagee to enter into a subordination agreement with Mortgagee
satisfactory in the sole discretion of Mortgagee); (viii) promptly upon request
by Mortgagee, Mortgagor shall deliver to Mortgagee executed originals of all
Leases and copies of all records relating thereto; (ix) there shall be no
extinguishment by confusion of the leasehold estates, created by the Leases,
with ownership of the Land without the prior written consent of Mortgagee; and
(x) Mortgagee may at any time and from time to time by specific written
instrument intended for the purpose, unilaterally subordinate the lien of this
Mortgage to any Lease, without joinder or consent of, or notice to, Mortgagor,
any tenant or any other person, and notice is hereby given to each tenant under
a Lease of such right to subordinate. No such subordination shall constitute a
subordination to any lien or other encumbrance, whenever arising, or improve the
right of any junior lienholder; and nothing herein shall be construed as
subordinating this Mortgage to any Lease.

Section 3.3 No Liability of Mortgagee. Mortgagee’s acceptance of this assignment
shall not be deemed to constitute Mortgagee a “mortgagee in possession,” nor
obligate Mortgagee to appear in or defend any proceeding relating to any Lease
or to the Mortgaged Property, or to take any action hereunder, expend any money,
incur any expenses, or perform any obligation or liability under any Lease, or
assume any obligation for any deposit delivered to Mortgagor by any tenant and
not as such delivered to and accepted by Mortgagee. Mortgagee shall not be
liable for any injury or damage to person or property in or about the Mortgaged
Property, or for Mortgagee’s failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive. Neither the assignment of Leases and Rents nor enforcement of
Mortgagee’s rights regarding Leases and Rents (including collection of Rents)
nor possession of the Mortgaged Property by Mortgagee or by a keeper appointed
at Mortgagee’s request nor Mortgagee’s consent to or approval of any Lease (nor
all of the same), shall render Mortgagee liable on any obligation under or with
respect to any Lease or constitute affirmation of, or any subordination to, any
Lease, occupancy, use or option. If Mortgagee seeks or obtains any judicial
relief regarding Rents or Leases, the same shall in no way prevent the
concurrent or subsequent employment of any other appropriate rights or remedies
nor shall same constitute an election of judicial relief for any foreclosure or
any other purposes. Mortgagee neither has nor assumes any obligations as lessor
or landlord with respect to any Lease. The rights of Mortgagee under this
Article 3 shall be cumulative of all other rights of Mortgagee under the Credit
Documents or otherwise.

ARTICLE 4 - DEFAULT

Section 4.1 Events of Default. The occurrence of anyone of the following shall
be a default under this Mortgage (each a “default”):

(a) Failure to Pay Obligations. Any of the Obligations is not timely paid when
due, on demand or otherwise.

(b) Nonperformance of Covenants. Any covenant, agreement or condition herein or
in any other Credit Document (other than covenants otherwise addressed in
another paragraph of this Section, such as covenants to pay the Obligations) is
not fully and timely performed, observed or kept, and any such failure under
this Mortgage is not cured within forty five (45) days after written notice
thereof and any such failure under any other Credit Document is not cured within
the applicable grace period (if any) provided for herein or in such other Credit
Document

(c) Representations. Any statement, representation or warranty in any of the
Credit Documents, or in any financial statement or any other writing heretofore
or hereafter delivered to Mortgagee in connection with the

 

11



--------------------------------------------------------------------------------

Obligations is false, misleading or erroneous in any material respect on the
date hereof or on the date as of which such statement, representation or
warranty is made, and such statement, representation or warranty is not made
true and correct (as of the time such corrective action is taken) within the
applicable grace period (if any) provided for in such Credit Document.

(d) Bankruptcy or Insolvency. The owner of the Mortgaged Property or any person
liable, directly or indirectly, for any of the Obligations (or any guarantor,
general partner or joint venturer of such owner or other person):

(1) (i) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; (ii) admits in writing its inability to pay, or fails to
pay, its debts generally as they become due; (iii) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of: Title 11 of the United States Code as now or hereafter
in effect or any other law, domestic or foreign, as now or hereafter in effect
relating to bankruptcy, insolvency, liquidation, receivership, reorganization,
arrangement, composition, extension or adjustment of debts, or similar laws
affecting the rights of creditors (Title 11 of the United States Code and such
other laws being herein called “Debtor Relief Laws”), or takes any action in
furtherance thereof; or (iv) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Mortgaged Property or any part thereof or of any
significant portion) of its other property; or

(2) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Mortgaged Property or any part thereof
or of any significant portion of its other property, and (i) admits, acquiesces
in or fails to contest diligently the material allegations thereof, or (ii) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (iii) in a proceeding
under the Federal Bankruptcy Code, the case is converted from one chapter to
another, or

(3) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which causes or increases
its insolvency or which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or makes any transfer of its property to or for the
benefit or a creditor at a time when other creditors similarly situated have not
been paid; or suffers or permits, while insolvent, any creditor to obtain a lien
upon any of its property through legal proceedings.

(e) Transfer of the Mortgaged Property. Any sale, lease, conveyance, assignment,
pledge, encumbrance, or transfer of all or any part of the Mortgaged Property or
any interest therein, voluntarily or involuntarily, whether by operation of law
or otherwise, without Mortgagee’s prior written consent, except: (i) sales or
transfers of items of the Accessories which have become obsolete or worn beyond
practical use and which have been replaced by adequate substitutes, owned by
Mortgagor, having a value equal to or greater than the replaced items when new;
(ii) the grant, in the ordinary course of business, of a leasehold interest in a
part of the Improvements to a tenant for occupancy, not in excess of one year
and not containing a right or option to purchase and not in contravention of any
provision of this Mortgage or of any other Credit Document; and (iii) Permitted
Encumbrances. Mortgagee may, in its sole discretion, waive a default under this
paragraph, but it shall have no obligation to do so, and any waiver may be
conditioned upon such one or more of the following (if any) which Mortgagee may
require: the grantee’s integrity, reputation, character, creditworthiness and
management ability being satisfactory to Mortgagee in its sole judgment and
grantee executing, prior to such sale or transfer, a written assumption
agreement containing such terms as Mortgagee may require, a principal pay down
on the Obligations (or any one or more thereof), an increase in the rate of
interest payable upon the Obligations, a transfer fee, a modification of the
term of the Obligations (or any one or more thereof), and any other modification
of the Credit Documents which Mortgagee may require.

(f) Transfer of Ownership of Mortgagor. Unless previously approved in writing by
Mortgagee in its sole discretion, the sale, pledge, encumbrance, assignment or
transfer, voluntarily or involuntarily, whether by operation of law or
otherwise, of any interest in Mortgagor except in strict accordance with the
terms and provisions of the Credit Documents.

 

12



--------------------------------------------------------------------------------

(g) Grant of Easement, Etc. Without the prior written consent of Mortgagee,
which shall not be unreasonably withheld, conditioned or delayed, Mortgagor
grants any easement (other than easements which are for utilities serving only
the Premises and which do not, singly or in the aggregate, diminish the value of
the Premises) or dedication, files any plat, condominium declaration, or
restriction, or otherwise encumbers the Mortgaged Property, or seeks or permits
any zoning reclassification or variance, unless such action is expressly
permitted by the Credit Documents, is a Permitted Encumbrance or does not affect
the Mortgaged Property.

(h) Abandonment. The owner of the Mortgaged Property abandons any part of the
Mortgaged Property.

(i) Default Under Other Lien. A default or event of default occurs and has not
been cured within the applicable grace period (if any) under any lien, security
interest or assignment covering the Mortgaged Property or any part thereof
(whether or not Mortgagee has consented, and without implying Mortgagee’s
consent, to any such lien, security interest or assignment not created
hereunder), or the holder of any such lien, security interest or assignment
declares a default or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.

(j) Eminent Domain. (i) Any governmental authority shall require, or commence
any proceeding for, the demolition of any building or structure comprising a
material part of the Premises, or (ii) there is commenced any proceeding to
condemn or otherwise take pursuant to the power of eminent domain, or a contract
for sale or a conveyance in lieu of such a taking is executed which provides for
the transfer of, a material portion of the Premises, including but not limited
to the taking (or transfer in lieu thereof) of any portion which would result in
the blockage or substantial impairment of access or utility service to the
Improvements or which would cause the Premises to fail to comply with any Legal
Requirement.

(k) Destruction. The Mortgaged Property is so demolished, destroyed or damaged
that, in the reasonable opinion of Mortgagee, it cannot be restored or rebuilt
(1) with available funds, (2) to a profitable condition, (3) within a reasonable
period of time, and (4) in accordance with Mortgagee’s requirements for
restoration.

(l) Liquidation, Etc. The liquidation, termination, dissolution, merger,
consolidation or failure to maintain good standing in the State of Nebraska (or
in the State of its incorporation or organization) of the owner of the Mortgaged
Property or any person obligated to pay any part of the Obligations, except for
any merger, dissolution or consolidation of a wholly-owned subsidiary pursuant
to which Mortgagor acquires all of the assets of such subsidiary.

(m) Enforceability; Priority. Any Credit Document shall for any reason without
Mortgagee’s specific written consent cease to be in full force and effect, or
shall be declared null and void or unenforceable in whole or in part, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by any party thereto other than Mortgagee; or the liens, mortgages or
security interests of Mortgagee in any of the Mortgaged Property become
unenforceable in whole or in part, or cease to be of the priority herein
required, or the validity or enforceability thereof, in whole or in part, shall
be challenged or denied by Mortgagor or any person obligated to pay any part of
the Obligations.

(n) Other Credit Documents. A default or event of default occurs under the Loan
Agreement or any Credit Document other than this Mortgage, and the same is not
remedied within the applicable period of grace (if any) provided in such Credit
Document.

The enumeration of specific events of default shall not impair the demand nature
of any of the Obligations which by its terms or otherwise is payable on demand.

ARTICLE 5 - REMEDIES

Section 5.1 Certain Remedies. If a default shall occur, Mortgagee may (but shall
have no obligation to) exercise any one or more of the following remedies:

 

13



--------------------------------------------------------------------------------

(a) Acceleration. With respect to any Obligations other than any Obligation
which is payable on demand, Mortgagee may at any time and from time to time
declare any or all of such Obligations immediately due and payable and such
Obligations shall thereupon be immediately due and payable, with presentment,
demand, protest, notice or protest, notice of acceleration or of intention to
accelerate or any other notice or declaration of any kind, all of which are
hereby expressly waived by Mortgagor. Without limitation of the foregoing, upon
the occurrence of a default described in clauses (i), (iii) or (iv) of paragraph
(d)(1) or paragraph (d)(2) of Section 4.1 hereof, all Obligations shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.

(b) Enforcement of Assignment of Rents. From the date of default through the
expiration of the last redemption period following the foreclosure of this
Mortgage, Mortgagee may: (1) terminate the License and collect and/or sue for
the Rents in Mortgagee’s own name, give receipts and releases therefor, and
after deducting all expenses of collection, including attorneys’ fees and
expenses, apply the net proceeds thereof to the Obligations in such manner and
order as Mortgagee may elect and/or to the operation and management of the
Mortgaged Property, including the payment of management, brokerage and
attorneys’ fees and expenses; and (2) require Mortgagor to transfer all security
deposits and records thereof to Mortgagee together with original counterparts of
the Leases.

(c) Collection. Mortgagee may collect the outstanding Obligations with or
without resorting to judicial process.

(d) Assembly of Collateral. Mortgagee may require Mortgagor to deliver and make
available to Mortgagee any and all Collateral at a place reasonably convenient
to Mortgagor and Mortgagee.

(e) Possession. Mortgagee may take immediate possession, management and control
of the Mortgaged Property without seeking the appointment of a receiver.

(f) Receiver. Mortgagee may apply for and obtain, without notice and upon ex
parte application, the appointment of a receiver for the Mortgaged Property
without regard to Mortgagor’s financial condition or solvency, the adequacy of
the Mortgaged Property to secure the payment or performance of the Obligations,
or the existence of any waste to the Mortgaged Property.

(g) Foreclosure. Mortgagee may foreclose this Mortgage.

(h) Power of Sale. Subject to compliance with the applicable laws of the State
of Iowa, authorize and empower Mortgagee to fix the day, time, and place of
sale, to sell the Mortgaged Property and all estate, right, title and interest,
claim and demand therein, and right of redemption thereof, at one or more sales
as an entirety or in parcels; said sale to be by public outcry to the highest
bidder for cash or cash equivalent pursuant to the power of sale granted by the
laws of the State of Iowa and any successor laws thereto. Mortgagee may bid at
said sale and purchase said Mortgaged Property, or any part thereof, as the
highest bidder therefor. At the foreclosure sale the Mortgaged Property may be
offered for sale and sold as a whole without first offering it in any other
manner or may be offered for sale and sold in any other manner Mortgagee may
elect. The Mortgagee shall have full power to conduct any sale through an agent
appointed by the Mortgagee for the purpose, but said appointment of agent need
not be recorded.

(i) Set-off. Mortgagee may set-off Mortgagor’s Obligations against any amounts
due by Mortgagee to Mortgagor including, but not limited to, monies, instruments
and deposit accounts maintained with Mortgagee.

(j) Collateral. Mortgagee may exercise all rights against the Collateral allowed
a secured party under the Uniform Commercial Code or other applicable law,
including without limitation to sell the Collateral or any part thereof at
public or private sale, for cash, upon credit or for future delivery, at such
price or prices as Mortgagee may deem satisfactory, and in connection with any
such sale, Mortgagor hereby agrees that ten (10) days’ prior written notice of
the time and place of any such sale or other intended disposition of any of the
Collateral constitutes “reasonable notification” within the meaning of
applicable provisions of the Uniform Commercial Code, except that shorter or no
notice shall be reasonable as to any Collateral which is perishable or threatens
to decline speedily in

 

14



--------------------------------------------------------------------------------

value or is of a type customarily sold on a recognized market. Mortgagee may
proceed under this Mortgage solely as to the real property interests, or solely
as to the personal property interests, or as to both the real and personal
property interests in accordance with its rights and remedies in respect of the
real property interests.

(k) Lawsuits. Mortgagee may institute suits for collection of the Obligations,
the specific performance of any covenant or agreement herein contained or in aid
of the execution of any power herein granted. Mortgagee may commence an action
against Mortgagor under Nebraska law for the recovery of any balance due under
the Credit Documents which was not retired as a result of the exercise of any
foreclosure proceedings or the power of sale granted herein.

(l) Termination of Commitment to Lend. Mortgagee may terminate any commitment or
obligation to lend or disburse funds under any Credit Document.

(m) Other Rights and Remedies. Mortgagee may exercise any and all other rights
and remedies which Mortgagee may have under the Credit Documents, under
applicable law or otherwise.

The enumeration of the availability of specific remedies in the event of default
shall not impair the demand nature of any of the Obligations which by its terms
or otherwise is payable on demand. Mortgagee’s rights are cumulative and may be
exercised together, separately and in any order. In the event that Mortgagee
institutes an action seeking the recovery of any of the Mortgaged Property by
way of a pre-judgment remedy in an action against Mortgagor, Mortgagor waives
the posting of any bond which might otherwise be required.

Section 5.2 Proceeds of Foreclosure. Subject to applicable law, the proceeds of
any sale held at the instance of the Mortgagee in foreclosure of the liens and
security interests evidenced hereby shall be applied in such order or priority
as the Mortgagee may elect, in its sole discretion, which may include the
application thereof in accordance with the following: FIRST, to the payment of
all necessary costs and expenses incident to such foreclosure sale, including
but not limited to all reasonable attorneys’ fees and legal expenses, all court
costs, commissions and charges of every character, and to the payment of the
other Obligations, including specifically without limitation the principal,
accrued interest, prepayment premium and attorneys’ fees due and unpaid on the
Obligations and the amounts due and unpaid and owed to Mortgagee under this
Mortgage, the order and manner of application to the terms in this clause FIRST
to be in Mortgagee’s sole discretion; and SECOND, the remainder, if any there
shall be, shall be paid to Mortgagor, or to Mortgagor’s heirs, representatives,
successors or assigns, or such other persons (including the holder of any
inferior lien) as may be entitled thereto by law; provided, however, that if
Mortgagee is uncertain which person or persons are so entitled, Mortgagee may
commence appropriate proceedings with respect to such remainder in any court of
competent jurisdiction, and the amount of any attorneys’ fees, court costs and
expenses incurred in such action shall be a part of the Obligations and shall be
reimbursable (without limitation) from such remainder.

Section 5.3 Remedies Cumulative. All rights and remedies provided for herein and
in any other Credit Document are cumulative of each other and of any and all
other rights and remedies available under the law, and Mortgagee shall, in
addition to the rights and remedies provided herein or in any other Credit
Document, be entitled to avail itself of all such other rights and remedies as
may now or hereafter exist under applicable law for the collection of the
Obligations and the enforcement of the covenants herein and the foreclosure of
the liens and security interest evidenced hereby, and the resort to any right or
remedy provided for hereunder or under any such other Credit Document or
provided under applicable law shall not prevent the concurrent or subsequent
employment of any other appropriate right or rights or remedy or remedies.

Section 5.4 Mortgagee’s Discretion as to Security. Mortgagee may resort to any
security given by this Mortgage or to any other security now existing or
hereafter given to secure the payment of the Obligations, in whole or in part,
and in such portions and in such order as may seem best to Mortgagee in its sole
and uncontrolled discretion, and any such action shall not in anyway be
considered as a waiver of any rights, benefits, liens or security interest
evidenced by this Mortgage.

Section 5.5 Waiver of Homestead and Other Exemptions. Mortgagor hereby waives
all homestead, dower or curtesy interest, redemption rights and appraisement
rights or other exemptions to which Mortgagor would otherwise be entitled under
any applicable law, including any redemption rights under the applicable laws of
the State of Iowa.

 

15



--------------------------------------------------------------------------------

Without limitation to the foregoing, in the event of the foreclosure of this
mortgage and sale of the Mortgagor’s interest in the Mortgaged Property by
sheriff’s sale in such foreclosure proceedings, the time of one (1) year of
redemption from said sale provided by the statutes of the State of Iowa shall be
reduced to six (6) months; provided, however, that Mortgagee in such action
files an election to waive any deficiency judgment against Mortgagor which may
arise out of the foreclosure proceedings. Without limitation to the foregoing,
if (i) the court finds affirmatively that the Mortgaged Property has been
abandoned by Mortgagor and those persons (if any) personally liable under the
Note and (ii) Mortgagee waives any right to a deficiency judgment against
Mortgagor or Mortgagor’s successor in interest in the foreclosure action, then
the period of redemption shall be reduced to 60 days. The provisions of this
section shall be construed to conform with the provisions of Sections 628.26 and
628.27 of the Iowa Code, as amended.

Section 5.6 Reimbursement of Amounts Expended by Mortgagee. Upon demand,
Mortgagor shall immediately reimburse Mortgagee for all amounts (including
attorney fees and legal expenses) expended by Mortgagee in the performance of
any action required to be taken by Mortgagor or the exercise of any right or
remedy of Mortgagee under this Mortgage, together with interest thereon at the
Default Rate. These sums shall be included in the definition of Obligations
herein and shall be secured by the interest granted herein.

ARTICLE 6 - MISCELLANEOUS

Section 6.1 Scope of Mortgage. This Mortgage is a mortgage of real property, a
security agreement, and an absolute assignment of leases and rents, and also
covers proceeds and fixtures.

Section 6.2 Effective as a Financing Statement, Fixture Filing. This Mortgage
shall be effective as a financing statement. The mailing addresses of Mortgagor
and Mortgagee are as set forth in Section 6.26 of this Mortgage. A carbon,
photographic or other reproduction of this Mortgage or of any financing
statement relating to this Mortgage shall be sufficient as a financing
statement.

This instrument shall also be deemed to be a Fixture Filing within the meaning
of the UCC, and for such purpose, the following information is given:

 

(a)    Name and address of Debtor:    See Section 6.26 (b)    Type of
Organization:    Corporation/Limited Liability Company (c)    Jurisdiction of
Organization:    Iowa/Delaware (d)    Name and address of Secured Party:    See
Section 6.26 (e)    Description of collateral:    See granting clause above (f)
   Description of real estate to       which the Collateral is attached       or
upon which it is or will be located:    See Exhibit “B” attached hereto.

Some of the above-described collateral is or is to become fixtures upon the
above-described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.

Section 6.3 Notice to Account Debtors. In addition to the rights granted
elsewhere in this Mortgage, Mortgagee may at any time notify the account debtors
or obligors of any accounts, chattel paper, negotiable instruments or other
evidences of indebtedness included in the Collateral to pay Mortgagee directly.

Section 6.4 Waiver by Mortgagee. Mortgagee may at any time and from time to time
by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor’s doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor’s failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Mortgaged Property
or any interest therein from the lien and security interest of this Mortgage; or
(d) release any party liable, either directly or indirectly, for the Obligations
or for any covenant herein or in any other Credit Document, without impairing or
releasing the liability of any other party. No such act shall in any way affect
the rights or powers of Mortgagee hereunder except to the extent specifically
agreed to by Mortgagee in such writing.

 

16



--------------------------------------------------------------------------------

Section 6.5 No Impairment of Security. The lien, security interest and other
security rights of Mortgagee hereunder or under any other Credit Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Obligations, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Mortgaged Property, or any part thereof or
any interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Obligations. The taking of additional security by
Mortgagee shall not release or impair the lien, security interest or other
security lights of Mortgagee hereunder or affect the liability of Mortgagor or
of any endorser, guarantor or surety, or improve the right of any junior
lienholder in the Mortgaged Property (without implying hereby Mortgagee’s
Consent to any junior lien),

Section 6.6 Acts Not Constituting Waiver by Mortgagee. Mortgagee may waive any
default without waiving any other prior or subsequent default. Mortgagee may
remedy any default without waiving the default remedied. Neither failure by
Mortgagee to exercise, nor delay by Mortgagee in exercising, nor discontinuance
of the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Obligations or any part thereof) upon or
after any default shall be construed as a waiver of such default or as a waiver
of the right to exercise any such right, power or remedy at a later date. No
single or partial exercise by Mortgagee of any right, power or remedy hereunder
shall exhaust the same or shall preclude any other or further exercise thereof,
and every such right, power or remedy hereunder may be exercised at any time and
from time to time. No modification or waiver of any provision hereof nor consent
to any departure by Mortgagor therefrom shall in any event be effective unless
the same shall be in writing and signed by Mortgagee and then such waiver or
consent shall be effective only in the specific instance, for the purpose for
which given and to the extent therein specified. No notice to nor demand on
Mortgagor in any case shall of itself entitle Mortgagor to any other or further
notice or demand in similar or other circumstances. Remittances in payment of
any part of the Obligations other than in the required amount in immediately
available U.S. funds shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Mortgagee in immediately available U.S. funds and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of Mortgagee. Acceptance by Mortgagee of any
payment in an amount less than the amount then due on any Obligation shall be
deemed an acceptance on account only and shall not in any way excuse the
existence of a default hereunder.

Section 6.7 Mortgagor’s Successors. If the ownership of the Mortgaged Property
or any part thereof becomes vested in a person other than Mortgagor, Mortgagee
may, without notice to Mortgagor, deal with such successor or successors in
interest with reference to this Mortgage and to the Obligations in the same
manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor’s liability hereunder or for the payment or performance of the
Obligations. No transfer of the Mortgaged Property, except to Mortgagee when
expressly agreed to, no forbearance on the part of Mortgagee, and no extension
of the time for the payment of the Obligations given by Mortgagee shall operate
to release, discharge, modify, change or affect, in whole or in part, the
liability of Mortgagor hereunder for the payment or performance of the
Obligations or the liability of any other person hereunder for the payment of
the Obligations. Each Mortgagor agrees that it shall be bound by any
modification of this Mortgage or any of the other Credit Documents made by
Mortgagee and any subsequent owner of the Mortgaged Property, with or without
notice to such Mortgagor, and no such modifications shall impair the obligations
of such Mortgagor under this Mortgage or any other Credit Document. Nothing in
this Section 6.7 or elsewhere in this Mortgage shall be construed to imply
Mortgagee’s consent to any transfer of the Mortgaged Property.

Section 6.8 Place of Payment. All Obligations which may be owing hereunder at
any time by Mortgagor shall be payable at the place designated in the Note, as
the case may be (or, if no such designation is made, at the address of Mortgagee
indicated in Section 6.26).

Section 6.9 Subrogation to Existing Liens. To the extent that proceeds of the
Obligations are used to pay indebtedness secured by any outstanding lien,
security interest, charge or prior encumbrance against the Mortgaged Property,
such proceeds have been advanced by Mortgagee at Mortgagor’s request, and
Mortgagee shall

 

17



--------------------------------------------------------------------------------

be subrogated to any and all rights, security interest and liens owned by any
owner or holder of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Obligations, but the terms and provisions of this Mortgage
shall govern and control the manner and terms of enforcement of the liens,
security interests, charges and encumbrances to which Mortgagee is subrogated
hereunder. It is expressly understood that in consideration of the payment of
such indebtedness by Mortgagee, Mortgagor hereby waives and releases all demands
and causes of action for offsets and payments in connection with the said
indebtedness.

Section 6.10 Application of Payments to Certain Obligations. If any part of the
Obligations cannot be lawfully secured by this Mortgage or if any part of the
Mortgaged Property cannot be lawfully subject to the lien and security interest
hereof to the full extent of the Obligations, then all payments made shall,
unless otherwise designated by the Mortgagee, be applied on the Obligations
first in discharge of that portion thereof which is not secured by this
Mortgage.

Section 6.11 Compliance with Usury Laws. It is the intent of Mortgagor and
Mortgagee and all other parties to the Credit Documents to conform to and
contract in strict compliance with applicable usury laws from time to time in
effect. All agreements between Mortgagee and Mortgagor (or any other party
liable with respect to any indebtedness under the Credit Documents) are hereby
limited by the provisions of this Section 6.11 which shall override and control
all such agreements, whether now existing or hereafter arising. In no way, nor
in any event or contingency (including but not limited to prepayment, default,
demand for payment, or acceleration of the maturity of any obligation), shall
the interest taken, reserved, contracted for, charged, chargeable, or received
under this Mortgage, the Note delivered in connection therewith or any other
Credit Document or otherwise, exceed the maximum non-usurious amount permitted
by applicable law (the “Maximum Lawful Amount”). If, from any possible
construction of any document, interest would otherwise by payable in excess of
the Maximum Lawful Amount, any such construction shall be subject to the
provisions of this Section 6.11 and such document shall ipso facto be
automatically reformed and the interest payable shall be automatically reduced
to the Maximum Lawful Amount, without the necessity of execution of any
amendment or new document. If Mortgagee shall ever receive anything of value
which is characterized as interest under applicable law and which would apart
from this provision be in excess of the Maximum Lawful Amount, an amount equal
to the amount which would have been excessive interest shall, without penalty,
be applied to the reduction of the principal amount owing on the Obligations in
the inverse order of its maturity and not to the payment of interest, or
refunded to Mortgagor or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal. Any right
to accelerate maturity of any of the Obligations does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Mortgagee does not intend to charge or receive any unearned
interest in the event of acceleration. All interest paid or agreed to be paid to
Mortgagee shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Lawful Amount.

Section 6.12 Marshalling. To the fullest extent allowed by applicable law,
Mortgagor waives any right to require the marshalling of any assets constituting
collateral for the Loan.

Section 6.13 Invalidity of Certain Provisions. A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and the determination that
the application of any provision of this Mortgage to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to other persons or circumstances.

Section 6.14 Gender; Titles; Construction. Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires. Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions. The use of the words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision. The term
“person” and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies, and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.

 

18



--------------------------------------------------------------------------------

Section 6.15 Reporting Compliance. Mortgagor agrees to comply with any and all
reporting requirements applicable to the transactions secured by this Mortgage
which are set forth in any law, statute, ordinance, rule, regulation, order or
determination of any governmental authority, and further agrees upon written
request of Mortgagee to furnish Mortgagee with evidence of such compliance.

Section 6.16 Mortgagee’s Consent. Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required or requested, (i) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Mortgagee, and Mortgagee shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Mortgagee’s judgment, and (ii) no approval or consent of Mortgagee shall be
deemed to have been given except by a specific writing intended for the purpose
and executed by an authorized representative of Mortgagee.

Section 6.17 Mortgagor. Unless the context clearly indicates otherwise, as used
in this Mortgage, “Mortgagor” means the Mortgagor named in the appearance clause
of this Mortgage or any of them. The obligations of Mortgagor hereunder shall be
joint and several. If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor’s duly authorized representatives. If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor’s disability.

Section 6.18 Successors and Assigns. The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of the Mortgagee, its successors and assigns, and shall constitute
covenants running with the Land. All references in this Mortgage to Mortgagor
shall be deemed to include all such heirs, devisees, representatives, successors
and assigns of Mortgagor.

Section 6.19 Modification or Termination. The Credit Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted. Any alleged modification or termination which is not
so documented shall not be effective as to any party.

Section 6.20 No Partnership, etc. The relationship between Mortgagee and
Mortgagor is solely that of Mortgagee and Mortgagor. Mortgagee has no fiduciary
or other special relationship with Mortgagor. Nothing contained in the Credit
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Mortgaged
Property. All agreed contractual duties between or among Mortgagee and Mortgagor
are set forth herein and in the other Credit Documents and any additional
implied covenants or duties are hereby disclaimed. Any inferences to the
contrary of any of the foregoing are hereby expressly negated.

Section 6.21 Power of Attorney. Mortgagor hereby appoints Mortgagee as its
attorney-in-fact and upon any default hereunder authorizes Mortgagee to endorse
Mortgagor’s name on all instruments and other documents pertaining to the
Obligations. In addition, Mortgagee shall be entitled, but not required, to
perform any action or execute any document required to be taken or executed by
Mortgagor under this Mortgage. Mortgagee’s performance of such action or
execution of such documents shall not relieve Mortgagor from any Obligation or
cure any default under this Mortgage. The powers of attorney described in this
action are coupled with an interest and are irrevocable.

Section 6.22 Collection Costs. If Mortgagee hires an attorney to assist in
collecting any amount due or enforcing any right or remedy under this Mortgage,
Mortgagor agrees to pay Mortgagee’s reasonable attorney fees and collection
costs, including, but not limited to, costs incurred for copying, title reports,
surveys, title abstract and all other costs incurred by Mortgagee in collecting
the debt.

 

19



--------------------------------------------------------------------------------

Section 6.23 Partial Release. Mortgagee directly may release its interest in a
portion of the Mortgaged Property by executing and recording one or more partial
releases without affecting its interest in the remaining portion of the
Mortgaged Property.

Section 6.24 Applicable Law. THE LAWS OF THE STATE OF NEBRASKA (EXCLUSIVE OF ITS
CONFLICT OF LAW PRINCIPLES) SHALL GOVERN THE VALIDITY, ENFORCEABILITY,
INTERPRETATION AND CONSTRUCTION OF ALL OF THE PROVISIONS OF THIS MORTGAGE AND
THE OTHER CREDIT DOCUMENTS AND ALL ISSUES HEREUNDER AND THEREUNDER, INCLUDING
(WITHOUT LIMITATION) THE DETERMINATION OF THE MAXIMUM LAWFUL RATE OF INTEREST
THAT MAY BE CONTRACTED FOR, CHARGED OR RECEIVED WITH RESPECT TO THE OBLIGATIONS;
PROVIDED, HOWEVER, THE LAWS OF THE STATE OF IOWA SHALL GOVERN THE PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING TO THE CREATION, PERFECTION AND FORECLOSURE OF
LIENS, AND ENFORCEMENT OF RIGHTS AND REMEDIES AGAINST THE MORTGAGED PROPERTY.

Section 6.25 Entire Agreement. The Credit Documents constitute the entire
understanding and agreement between Mortgagor and Mortgagee with respect to the
transactions arising in connection with the Obligations and supersede all prior
written or oral understandings and agreements between Mortgagor and Mortgagee
with respect to the matters addressed in the Credit Documents. Mortgagor hereby
acknowledges that, except as incorporated in writing in the Credit Documents,
there are not, and were not, and no persons are or were authorized by Mortgagee
to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the matters addressed in the Credit
Documents.

Section 6.26 Notices. All notices, consents, approvals, elections and other
communications (collectively “Notices”) hereunder shall be in writing (whether
or not the other provisions of this Mortgage expressly so provide) and shall be
deemed to have been duly given if mailed by United States registered or
certified mail, with return receipt requested, postage prepaid, or by United
States Express Mail or courier service to the parties at the following addresses
(or at such other addresses as shall be given in writing by any party to the
others pursuant to this Section 6.26) and shall be deemed complete upon receipt
or refusal to accept delivery as indicated in the return receipt or in the
receipt of such Express Mail or courier service:

 

If to Mortgagor:

   Green Plains Grain Company, LLC    Green Plains Grain Company TN LLC    Green
Plains Essex Inc.    450 Regency Parkway, Suite 400    Omaha, NE 68114   
Attention: Jerry L. Peters

With a copy to:

   Michelle Mapes    General Counsel    Green Plains Renewable Energy    450
Regency Parkway, Suite 400    Omaha, NE 68114

If to Mortgagee:

   Metropolitan Life Insurance Company    Agricultural Investments    10801
Mastin Blvd., Suite 930    Overland Park, KS 66210    Attention: Director

Section 6.27 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW,
MORTGAGOR AND MORTGAGEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING AND/OR HEARING ON ANY MATTER WHATSOEVER ARISING OUT OF,
OR IN ANY WAY CONNECTED WITH, THE NOTE, THIS MORTGAGE OR ANY OF THE CREDIT
DOCUMENTS, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS
NOT BEEN WAIVED. EACH PARTY HAS RECEIVED THE ADVICE OF COUNSEL WITH RESPECT TO
THIS WAIVER.

[NO FURTHER TEXT ON PAGE]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
first above written.

MORTGAGOR:

 

GREEN PLAINS GRAIN COMPANY, LLC,

a Delaware limited liability company

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

GREEN PLAINS GRAIN COMPANY TN LLC,

a Delaware limited liability company

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

GREEN PLAINS ESSEX INC.,

an Iowa corporation

By:   /s/ Jerry L. Peters Its:   Chief Financial Officer

[NOTARY BLOCKS TO APPEAR ON FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

STATE OF Nebraska

     )            )       ss.

COUNTY OF Douglas

     )      

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS ESSEX INC.,
an Iowa corporation, on behalf of the corporation.

 

/s/ Sharon Mize Notary Public

 

STATE OF Nebraska

     )            )       ss.

COUNTY OF Douglas

     )      

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS GRAIN
COMPANY, LLC, a Delaware limited liability company, on behalf of the company.

 

/s/ Sharon Mize Notary Public

STATE OF Nebraska

     )            )       ss.

COUNTY OF Douglas

     )      

The foregoing instrument was acknowledged before me this 28 day of October,
2011, by Jerry Peters, the Chief Financial Officer of GREEN PLAINS GRAIN COMPANY
TN LLC, a Delaware limited liability company, on behalf of the company.

 

/s/ Sharon Mize Notary Public

 

22



--------------------------------------------------------------------------------

EXHIBIT “A”

DEFINED TERMS

“Collateral” has the meaning set forth in Section 1.3.

“Credit Documents” means, collectively, this Mortgage, the Loan Agreement, the
Note and such other documents evidencing, governing, guaranteeing, securing or
otherwise executed in connection with the Obligations, the Loan Agreement or
this Mortgage, as they or any of them may have been or from time to time
hereafter may be renewed, extended, supplemented, increased, amended, modified
or restated.

“Default Rate” has the meaning attributed to it in the Note and Loan Agreement.

“Loan Agreement” means that certain Loan Agreement, dated of even date with this
Mortgage, executed by Mortgagor, as the same may have been or from time to time
hereafter may be renewed, extended, supplemented, increased, amended, modified
or restated.

“Mortgage” means this Mortgage, Security Agreement, Fixture Filing and
Assignment of Leases and Rents, as the same may be renewed, extended,
supplemented, increased, modified, amended or restated from time to time.

“Mortgagee” means Mortgagee, and its successors and assigns, including any
subsequent holder of the Obligations.

“Obligations” means the obligation of the Mortgagor to (a) make payment of the
principal of, interest and premiums on, and to perform all covenants,
agreements, liabilities and obligations of the Mortgagor, under the Note, the
Mortgage, the Loan Agreement and all other obligations of the Mortgagor under
any other instrument given to secure the Note and any and all extensions and
renewals thereof; (b) to perform any and all covenants, agreements, liabilities
and obligations of Mortgagor, to Mortgagee, its successors and assigns, provided
for or arising under this Mortgage; and (c) to make payment of all costs and
expenses of collection, legal expenses and attorneys’ fees incurred by the
Mortgagee, its successors and assigns, in the enforcement of the rights of the
Mortgagee hereunder or in any litigation or bankruptcy proceeding for the
protection of Mortgagee’s collateral and claim against Mortgagor.

“Permitted Encumbrances” means any of the following:

(i) liens, charges or other encumbrances for taxes and assessments which are not
yet due and payable;

(ii) liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which Mortgagor shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured;

(iii) deposits, pledges or liens to secure statutory obligations, surety or
appeal bonds or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided,
in each case, that the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(iv) liens, charges or encumbrances in favor of Mortgagee;

(v) liens, charges, or other encumbrances disclosed to and approved by Mortgagee
in writing in connection with the Mortgagor’s arrangements for the acquisition
and development of the Premises, including without limitation payments and
rights-of-way for utilities, roads, drainage, cable, communications and similar
purposes;

 

23



--------------------------------------------------------------------------------

(vi) liens, charges, or other encumbrances set forth in a policy of mortgagee’s
title insurance issued to Mortgagee, but only if expressly acknowledged and
approved in writing by Mortgagee and in the case of any leases in favor of a
Mortgagor, subordinated to the lien hereof; and

(vii) liens, charges or other encumbrances securing the Mortgagor’s obligations
under that certain Credit Agreement dated as of even date herewith by and among
the Mortgagor, the lenders party thereto and BNP Paribas Bank, as administrative
agent, as the same may be amended, modified, supplemented or restated from time
to time.

“Promissory Note” means the Note described in the opening recitals, together
with interest thereon, executed in accordance with the Loan Agreement and
evidencing Mortgagor’s indebtedness to Mortgagee thereunder. The Note contains
provisions for the interest rate therein to be adjusted from time to time.

“Uniform Commercial Code” means the Uniform Commercial Code in effect, and as
amended from time to time hereafter, in the State of Nebraska.

 

24



--------------------------------------------------------------------------------

EXHIBIT “B”

LAND

DESCRIPTION OF REAL PROPERTY